ORDER

PER CURIAM.
The Director of Revenue, State of Missouri (“Director”) appeals the judgment of the circuit court sustaining the reinstatement of the driving privileges of Mary E. Hunsaker (“driver”) after a trial de novo.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).